  8:20-cv-00191-RFR-MDN Doc # 17 Filed: 06/23/20 Page 1 of 1 - Page ID # 142



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNION PACIFIC RAILROAD CO.,

                        Plaintiff,                                       8:20CV191

        vs.
                                                                          ORDER
BRYAN R. TIMMONS,

                        Defendant.


       On May 20, 2020, the Office of the Clerk sent a letter (Filing No. 4) to attorney Brice
Kenfack directing him to register for admission to practice in this court and to register for the Case
Management/Electronic Case Files (CM/ECF) system of the U.S. District Court for the District of
Nebraska as required by NEGenR 1.3(a) and NEGenR 1.3(b)(1). As of June 23, 2020, the above
attorney has not complied with the Clerk’s letter. Accordingly,


       IT IS ORDERED: On or before July 8, 2020, Brice Kenfack shall either comply with the
requests set forth in the letters from the Clerk of the Court or show cause by written affidavit why
he cannot comply with the rules of the Court. Failure to comply with this order will result in being
removed as counsel of record.


       Dated this 23rd day of June, 2020.


                                                      BY THE COURT:


                                                      Michael D. Nelson
                                                      United States Magistrate Judge
